Citation Nr: 0734370	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  06-17 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition, including as secondary to the service-connected 
degenerative disc and joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 until May 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During a September 2007 Board hearing the veteran testified 
that 4 to 5 months prior to the hearing that he had been 
diagnosed by his podiatrist as having a current bilateral 
foot disability.  Reports which are 4 to 5 months prior to 
the Board hearing have not been associated with the claims 
file.  Attempts should be made to obtain this report.  

A December 2006 medical report shows that the veteran was 
assessed as having foot pain and that he was referred to 
podiatry with a question as to whether he had tarsal tunnel 
syndrome.  When treated in January 2006, the veteran reported 
having a burning pain in the dorsum of both feet.  The 
examiner stated that the pain could be related to L4-5 neural 
foramina compression.  

The facts in the instant case raises medical question as to 
whether the veteran currently has a bilateral foot condition, 
and if so whether it is related to the veteran's service-
connected degenerative joint and disc disease and/or service-
connected radiculopathy and sciatica of the lower 
extremities.  To address these questions, the veteran should 
be scheduled for a VA examination, to include opinions 
concerning the etiology of any diagnosed foot disabilities. 

Additionally, the Board notes that a pertinent December 2006 
VA outpatient treatment record was associated with the file, 
but was not considered by the RO.  The RO should consider 
this evidence, as well as any other evidence associated with 
the claims file since the May 2006 Statement of the Case.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and give him an 
opportunity to identify the medical 
facilities who have diagnosed him as 
having a bilateral foot disability and 
who have related the condition to his 
service-connected conditions.  Thereafter 
assist the veteran in obtaining the 
identified treatment reports.

2.  Obtain all VA records from the 
podiatry clinic and orthopedic clinic 
concerning treatment for the veteran's 
feet from January 2007 to the present.

3.  Schedule the veteran for an 
orthopedic examination to determine the 
nature and etiology of any currently 
diagnosed bilateral foot disorder.  The 
examiner should specifically address 
whether the veteran has a diagnosed 
bilateral foot disability.  If a 
disability of the feet is found, the 
examiner should specifically identify the 
disability.  Based on examination 
findings, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to the etiology of any bilateral foot 
disorder found, including the likelihood 
that it was medically caused by any 
incident of service or to the veteran's 
service-connected degenerative joint and 
disc disease and/or service-connected 
radiculopathy and sciatica of the lower 
extremities.  

4.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case which takes into 
consideration a December 2006 VA 
outpatient treatment report, as well as 
all other evidence submitted since the 
May 2006 statement of the case.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

